 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DONALD THREATT
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:17-CR-76-TLN
                                                 )
12                     Plaintiff,                )   STIPULATION AND ORDER TO
                                                 )   CONTINUE PRESENTENCE SCHEDULE
13   vs.                                         )   AND JUDGMENT& SENTENCING
                                                 )
14   DONALD THREATT,                             )   Date: December 6, 2018
                                                 )   Time: 9:30 a.m.
15                    Defendant.                 )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17
            IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18
     Attorney, through Katherine T. Lydon, Assistant United States Attorney, counsel for Plaintiff,
19
     and Heather E. Williams, Federal Defender, through Assistant Defender Jerome Price, counsel
20
     for Defendant Donald Threatt, that the sentencing hearing may be continued to January 3,
21
     2019. Accordingly, it is further stipulated that the briefing schedule be continued as follows:
22
23          Informal Objections Due to Probation and Opposing
            Counsel no later than:                                        12/6/18
24
            The Presentence Report shall be filed with the Court
25          and disclosed to counsel no later than:                       12/13/18
26
            Motion for Correction of the Presentence Report
27          shall be filed with the Court and served on the
            Probation Officer and opposing counsel no later than:         12/20/18
28
            Reply or statement of non-opposition:                         12/27/18
 1          Judgment and Sentencing Date:                                   1/3/19

 2          Probation is aware of this stipulation and does not oppose the request. The government
 3   has no objection to the continuance.
 4
 5                                                     Respectfully submitted,
 6                                                     HEATHER E. WILLIAMS
                                                       Federal Defender
 7
 8   Date: November 8, 2018                            /s/ Jerome Price
 9                                                     JEROME PRICE
                                                       Assistant Federal Defender
10                                                     Attorneys for Defendant
                                                       DONALD THREATT
11
     Date: November 8, 2018                            MCGREGOR W. SCOTT
12                                                     United States Attorney

13                                                     /s/ Katherine T. Lydon
                                                       KATHERINE T. LYDON
14                                                     Assistant U.S. Attorney
                                                       Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Judgment and     -2-                     U.S. v. Threatt, 2:17-CR-76-TLN
      Sentencing.
 1                                               ORDER

 2          The Court, having received and considered the parties’ stipulation, adopts the parties’
 3   stipulation in its entirety as its order. The Court orders that any informal objections are due on
 4   December 6, 2018, the final Pre-Sentence Report shall be disclosed on December 13, 2018, any
 5   formal objections are due on December 20, 2018, any replies are due on December 27, 2018, and
 6   the sentencing hearing is reset for January 3, 2019 at 9:30 a.m.
 7
 8          IT IS SO ORDERED.
 9
10   Date: November 8, 2018                        _____________________________
                                                   HON. TROY L. NUNLEY
11                                                 United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
